Citation Nr: 0622034	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  91-47 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left carpal tunnel syndrome (CTS) from March 19, 1990, to 
February 18, 2003.   

2.  Entitlement to an initial rating in excess of 20 percent 
for left carpal tunnel syndrome (CTS) from on and after 
February 18, 2003.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right CTS. 

4.  Entitlement to an initial rating in excess of 10 percent 
for left knee degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active duty service from January 1966 to 
February 1970.  He also had periods of active duty for 
training with the New York Army National Guard until November 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from February 1991 and November 1998 rating decisions of the 
Department of Veterans Affairs (VA) Buffalo Regional Office 
(RO), which denied service connection for a left knee 
disability and right CTS and granted service connection for 
left CTS.  With respect to the latter, the veteran is 
contesting the initial rating.  As the appeal emanates from 
the grant of service connection for left CTS and the 
veteran's disagreement with the initial rating assigned, the 
Board has characterized the claim for an initial rating in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

By April 1993 and July 2003 rating decisions, the RO granted 
increased ratings of 10 and 20 percent, respectively, for 
service-connected left CTS.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

The Board remanded the issues on appeal in February 1992, 
August 1994, June 1995, November 1996, November 1997, May 
1999, and July 2003.  The Board will not detail the reasons 
for the previous remands at this time as the veteran has been 
sent copies of all Board actions taken thus far. 

Most recently, in August 2004, the Board granted the 
veteran's claim for service connection for right CTS.  The 
Board also remanded the issues of entitlement to service 
connection for a left knee disability and for an initial 
rating for left CTS for further development.  Subsequently, 
the RO granted service connection for left knee degenerative 
joint disease in January 2006.  Having been granted in full, 
this issue is no longer on appeal before the Board.

For the reasons expressed below, the matters of entitlement 
to an initial rating for right CTS and for left knee 
degenerative joint disease - for which the veteran has 
completed the first of two actions required to place those 
matters in appellate status - are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  The veteran's service-connected CTS of the left (minor) 
upper extremity is manifested by symptoms equivalent to no 
more than moderate impairment.

2.  In February 2006 the veteran wrote that he was not 
requesting a rating higher than 20 percent for CTS of the 
left (minor) extremity.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent initial rating, and no 
more, for service-connected CTS of the left (minor) upper 
extremity have been met for the period from March 19, 1990, 
to February 18, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.14, 4.123, 4.124a, Diagnostic Code 8516 (2005).

2.  The criteria for withdrawal of the claim for a rating in 
excess of 20 percent for service-connected CTS of the left 
(minor) upper extremity for the period on and after February 
18, 2003, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

In an August 2004 and a February 2005 post-rating letter, the 
RO notified the appellant and his representative of the need 
for evidence showing that his disability had increased in 
severity.  After the letter, the appellant and his 
representative were afforded opportunities to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and he has been afforded ample opportunity 
to submit such information and evidence.

The Board also finds that RO letters sent to the appellant in 
August 2004 and February 2005 satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO identified recently-acquired evidence that 
had been added to the record and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain evidence for 
consideration. 
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim; (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given these facts, as well as the RO's instructions to him, 
the Board finds that the appellant has, effectively, been put 
on notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
In this case, such makes sense, inasmuch as the rating 
decision on appeal was issued prior to enactment of the VCAA.  
Moreover, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005),rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d t 549.

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedule ratings for the applicable rating code.  This was 
accomplished in the SOC and SSOCs, which is sufficient under 
Dingess/Hartman.  As noted below, the rating schedule for the 
appellant's service-connected disability has changed twice 
during the pendency of this appeal, and the appellant was 
provided notice of the rating criteria under the initial 
rating schedule.  In Dingess/Hartman, the Court also stated 
that VA notice must include information regarding the 
effective date that may be assigned, and in this case the 
appellant and his representative have been provided the 
applicable criteria.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, post-discharge VA medical treatment records, and 
treatment records from those medical providers that the 
appellant identified as having relevant records.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  

The Board notes that the veteran's representative contends 
that a current examination is necessary before addressing the 
issue on appeal.  The Board disagrees.  In a February 2006 
statement, the veteran clearly asserted that "I am not 
requesting" an increase of the 20 percent rating for the 
service-connected left wrist CTS.  Therefore, it is clear 
that the veteran is content with that rating and further 
development is not warranted.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's proceeding, at this 
juncture, with an appellate decision on the claims on appeal.

II.  Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson, 12 
Vet. App. 119.

The veteran's service-connected CTS of the left upper 
extremity was rated 10 percent disabling from March 19, 1990, 
to February 18, 2003, and 20 percent thereafter.  

As noted above, in a February 2006 statement, the veteran 
reported that he was not requesting a disability rating in 
excess of 20 percent for his left wrist CTS, but he did not 
specifically address the prior initial 10 percent rating.  
Therefore, the Board will address the issue of entitlement to 
an initial rating in excess of 10 percent for left CTS from 
March 19, 1990, to February 18, 2003; and dismiss the issue 
of entitlement to an initial rating in excess of 20 percent 
thereafter. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

CTS is "a complex of symptoms resulting from compression of 
the median nerve in the carpal tunnel, with pain and burning 
or tingling paresthesias in the fingers and hand, sometimes 
extending to the elbow."  Wilson v. Brown, 7 Vet. App. 542, 
544 (1995) quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(Dorland's) 1632 (27th ed. 1988).

Initially, the Board notes that governing regulation provides 
that the evaluation of the same disability under various 
diagnoses is to be avoided, and prohibits "pyramiding" 
ratings: i.e., duplicate ratings for the same functional 
impairment by using different diagnostic codes. 38 C.F.R. § 
4.14 (2005).  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.  The Court has stated, in Esteban v. Brown, 6 Vet. App. 
259 (1994), that where the symptomatology of a service- 
connected disability can be attributed to separate and 
distinct problems, each may be separately rated and then 
combined.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2005).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code and rating.  38 C.F.R. § 4.124 
(2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less that the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See note at "diseases 
of the peripheral nerves" in 38 C.F.R. § 4.124a (2005).

The RO has rated the veteran's CTS of the left upper 
extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  
The veteran is left-handed and the service-connected 
disability involves his minor upper extremity.

Under Diagnostic Code 8516, complete paralysis affecting the 
minor upper extremity is rated 60 percent disabling.  A 60 
percent rating requires complete paralysis of the median 
nerve of the minor upper extremity, with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  A 40 percent 
rating requires severe incomplete paralysis of the median 
nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis.  A 10 percent rating is warranted for 
mild incomplete paralysis of the median nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2004).  The provisions also 
apply to neuritis of the median nerve (Diagnostic Code 8615) 
and neuralgia of the median nerve (Diagnostic Code 8715).

Since the RO received the veteran's original claim for 
service connection for left (minor) CTS on March 19, 1990, 
the Board finds that the evidence of record more nearly 
approximates the criteria for a 20 percent rating, but not 
higher under Diagnostic Code 8616.  

The veteran has constantly maintained that a rating in excess 
of 10 percent was warranted during the pendency of this 
claim.  He has complained of numbness and weakness during 
this time.     

It appears that the veteran served in the National Guard 
until 1995.  According to a January 1994 Medical Board 
Examination report, the veteran had a history of constant 
wrist pain.  He complained of numbness and pain in the thumb 
and first two fingers.  The pain reportedly extended from the 
hand to the elbow.  The veteran was referred because his 
commanding officers felt that his physical conditions, to 
include his left CTS, prevented him from participating in 
training.  

VA has examined the veteran a number of times since March 
1990.  Most recently VA examined the veteran's left CTS in 
February 2003.  According to the February 2003 VA examination 
report, the examiner noted that he had reviewed the veteran's 
claims file and the Board's remand.  The examiner noted the 
veteran's reported history of left hand weakness and numbness 
since service.  Physical examination revealed that he had a 
bilateral Tinel's sign.  He had "DNR" atrophy of the left 
wrist.  He also had decreased strength of the flexor pollicis 
longus in the left finger flexors.  The sensations were 
decreased to digits one, two, and three with a pin prick and 
light touch.  The examiner diagnosed the veteran with left 
CTS, which caused significant difficulties with daily 
activities.  The veteran had decreased strength of the left 
hand.  He also showed fatigue and decreased endurance in the 
left hand.  The fingers showed incoordination.  The February 
2003 VA examiner's findings are consistent with the evidence 
of record dated during the pendency of this appeal.

Considering the aforementioned evidence in light of the 
above-noted criteria, the Board finds that the veteran's left 
CTS has not been more than moderately disabling at any time 
since the effective date of the grant of service connection.  
The only conclusion to be reached by these findings is that 
the veteran has experienced no more than moderate disability 
as a result of service-connected left CTS.

The Board notes that the RO has also rated the disability by 
analogy to 38 C.F.R. § 4.73, Code 5309, Injuries to Muscle 
Group IX (extrinsic muscles of the forearm).  Muscle injuries 
evaluated pursuant to 38 C.F.R. § 4.73 are generally reserved 
for residual shell fragment or gunshot wounds.  See 38 C.F.R. 
§ 4.56.  The Board finds that the veteran's left CTS was not 
caused by a shell fragment or gunshot wound.  Given that CTS 
is a nerve disorder and not a muscle disorder, consideration 
of Diagnostic Code 5309 is not appropriate in this case.  

Additionally, the Board notes that, at no point since the 
effective date of the grant of service connection, has the 
disability under consideration been shown to be so 
exceptional or unusual as to render the regular schedular 
standards inadequate, and to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the August 1998 supplemental 
statement of the case).  There has been no showing of marked 
interference with employment (i.e., beyond that contemplated 
in each assigned ratings), or frequent periods of 
hospitalization, or evidence that any of the disabilities has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of higher rating than 
that herein addressed for the disability under consideration.  
Hence, staged ratings, pursuant to Fenderson, are not 
warranted for left CTS.  The preponderance is against the 
assignment of any higher rating than 20 percent.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Finally, as noted above, the veteran reported in his February 
2006 statement that he was content with his 20 percent rating 
for left CTS.  As the appellant has withdrawn his appeal for 
a rating in excess of 20 percent rating for left CTS, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue on appeal and it must be 
dismissed.


ORDER

Entitlement to an initial 20 percent rating, and no more, for 
left CTS from March 19, 1990, to February 18, 2003, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

The issue of entitlement to an initial rating in excess of 20 
percent on and after February 18, 2003, for left CTS is 
dismissed.


REMAND

In February 2006, the veteran filed a statement that appears 
to be a notice of disagreement to the initial ratings 
assigned by the RO for right CTS in July 2005 and 
degenerative joint disease of the left knee in January 2006.  

By filing an NOD, the veteran has initiated appellate review 
of the claims for the initial ratings for right CTS and 
degenerative joint disease of the left knee.  The next step 
in the appellate process is for the RO to issue to the 
veteran an SOC summarizing the evidence relevant to those 
issues, the applicable legal authority, and the reasons for 
the RO's determinations.  See 38 C.F.R. § 19.29 (2005); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  Consequently, the 
claims for service connection for a right CTS and 
degenerative joint disease of the left knee must be remanded 
to the RO for the issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2005).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

The RO should issue to the veteran and 
his representative an SOC addressing the 
service-connection claims for a higher 
initial rating for right CTS and 
degenerative joint disease of the left 
knee.  Along with the SOC, the RO must 
furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to the pertinent 
issue.  

The veteran and his representative are 
hereby reminded that appellate 
consideration of the claims for a higher 
initial rating for right CTS and 
degenerative joint disease of the left 
knee may be obtained only if a timely 
appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


